Citation Nr: 0944582	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for labyrinthitis, 
currently rated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
North Little Rock, Arkansas.  The appellant and a friend 
presented sworn testimony in support of his claims during a 
hearing on appeal held by videoconference before the 
undersigned Acting Veterans Law Judge in December 2007.  At 
the time of the hearing, the appellant submitted additional 
documentary evidence for the record, along with a signed 
waiver of RO review.  The appellant's claim was advanced on 
the docket due to his age.  It is further noted that a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The Board then issued a Decision/Remand in April 2008 with 
respect to the issues that were then on appeal.  The Board 
denied the appellant's claim for an increased evaluation for 
bilateral pes planus and his claim for a mental disorder and 
weight loss under the provisions of 38 U.S.C.A. § 1151.  The 
remaining two issues, those on the front page of this action, 
were remanded to the RO via the Appeals Management Center 
(AMC), located in Washington, DC.  The claim has since been 
returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this action.

2.  The appellant's labyrinthitis produces occasional 
dizziness but he does not complain of tinnitus.  

3.  The appellant's condition is not manifested by cerebellar 
gait. 

4.  The appellant's bilateral hearing loss is manifested by 
Level VI hearing impairment in the right ear and Level IX 
hearing impairment in the left ear.  

5.  The appellant is service-connected for bilateral hearing 
loss, labyrinthitis, and pes planus.  The appellant's 
combined rating is 60 percent.

6.  The appellant worked for over 40 years for the federal 
government until he retired in 1985.  

7.  The appellant's service-connected disabilities have not 
precluded him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
labyrinthitis are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.87, Diagnostic 
Codes 6204, 6205 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability due to the appellant's service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (the 
Court) further held, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that, to satisfy the first Quartuccio element for 
increased ratings claims, section 5103(a)-compliant notice 
must meet a four part test.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Vazquez-Flores in part, striking the claimant tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet. App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The most recent letter was sent to the appellant from the AMC 
in September 2008.  These letters informed the appellant of 
what evidence was required to substantiate the claim for an 
increased evaluation and a TDIU, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession.

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail on his claim.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
increased evaluation and a total disability rating.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  In this respect, the record reflects 
that a VA examiner most recently examined the appellant in 
June 2009 and proffered an opinion concerning the severity of 
the appellant's labyrinthitis and his ability to be employed.  
A copy of that opinion has been included in the claims folder 
for review.  The opinion involved a review of the claims 
folder, the appellant's available medical treatment records, 
and the results of speaking with the appellant and a 
caregiver.  The opinion that was provided was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examiner's opinion is adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of this opportunity and 
presented testimony in December 2007.  During that hearing, 
the appellant stated that he was experiencing vertigo on a 
daily basis and that he had to propel himself around in a 
wheelchair because he was afraid of falling.  The appellant 
also testified that he had been employed by the government 
until he had retired, and since then, he had done odd jobs 
includes working on his former home.  He further testified 
that he had applied to be a greeter at a store but was not 
hired because of his disabilities.  Additionally, the 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support 
of his claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Upon VA's receipt of an application 
for service connection, VA must provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
AMC in September 2008.  Because this notice has been 
provided, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case.  The claimant has demonstrated 
actual knowledge of the evidence needed to substantiate each 
claim on appeal.  VA has obtained all identified relevant 
evidence.  In sum, the claimant was provided the information 
necessary such that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  If there is any VCAA 
deficiency, either as to notice or assistance, the evidence 
of record is sufficient to rebut any presumption of 
prejudice.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Increased Evaluation

The appellant has come before the VA asking that his service-
connected labyrinthitis be assigned a higher rating.  This 
condition, classified as labyrinthitis due to otitis media 
with vertigo, tinnitus, and dizziness, has been assigned a 30 
percent disability rating in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 6204 and 
6205.  He believes that the symptoms and manifestations 
produced by this condition entitle him to an evaluation in 
excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  With respect to the issue before the Board, the 
appeal does not stem from the appellant's disagreement with 
an evaluation assigned in connection with the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

As noted previously, the appellant has been assigned a 30 
percent disability rating in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 6204 and 
6205 (2009).  Diagnostic Code 6204 is utilized for rating 
peripheral vestibular disorders.  Peripheral vestibular 
disorders manifesting occasional dizziness are rated 10 
percent disabling.  Peripheral vestibular disorders 
manifesting dizziness and occasional staggering are rated 30 
percent disabling.  A Note to Diagnostic Code 6204 provides 
that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
rating can be assigned under Diagnostic Code 6204.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  38 C.F.R. § 4.87 (2009).

Diagnostic Code 6205 provides rating for Meniere's syndrome 
(endolymphatic hydrops).  Meniere's syndrome manifested by 
hearing impairment with vertigo less than once a month, with 
or without tinnitus, is rated 30 percent disabling.  
Meniere's syndrome manifesting hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus is rated 60 
percent disabling.  Meniere's syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated 100 percent disabling.  A Note to Diagnostic Code 6205 
provides that Meniere's syndrome is to be rated either under 
these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under Diagnostic Code 6205.  38 C.F.R. § 4.87 (2009).

Following the appellant's claim for increased disability 
benefits, he underwent a VA Ear Diseases Examination in 
November 2005.  Prior to the exam, the appellant complained 
of dizziness lasting for up to ten minutes.  Examination of 
the ears was normal and there was no sign of spontaneous 
nystagmus.  The appellant was able to stand on two legs and 
there was no apparent difficulty with balance.  When the 
appellant arose from the examining table, he complained of 
slight dizziness.  Upon completion of the examination, the 
examiner noted that the appellant had decreased hearing in 
both ears and positional vertigo.  However, the examiner also 
stated that the change in symptoms was not marked.  The 
examiner further noted that the appellant's balance symptoms 
could be partially explained by Veteran's limp.  The Veteran 
limped as a result of knee disorders and a left knee 
replacement.  

The examiner further noted, with respect to the Veteran's 
reported symptoms, that the appellant was able to drive his 
own vehicle through mountainous areas without experiencing 
vertigo while driving.  There was no evidence of any type of 
inflammatory disease and there were no signs of oral polyps, 
mastoiditis, or evidence of cholesteatoma.  Tinnitus was not 
complained of by the appellant and it was not diagnosed.  The 
ear canals appeared to be normal with some evidence of wax.  

Also contained in the claims folder are the appellant's VA 
treatment records from 2000 to the present.  The more recent 
reports show that the appellant has appeared at the VA 
Medical Center (VAMC) for complaints involving dizziness.  
One such note is from March 2007.  It was noted that the 
appellant was ambulatory and continued to drive.  Moreover, 
he stated that he had only experienced one fall secondary to 
being dizzy.  He did not complain of dizziness or vertigo.  
He did not complain of ringing in the ears.  He did not 
complain of having difficulty walking because of vertigo or 
dizziness.  A second note from the same visit indicated that 
the appellant was suffering from orthostatic dizziness which 
was the result of low blood pressure.  The Board notes that 
the Veteran is not in receipt of an award of service 
connection for hypertension.  

Review of the remaining treatment records indicates that 
while the appellant complained of dizziness, said dizziness 
was not attributed to a service-connected disability such as 
labyrinthitis or even to Meniere's syndrome.  Instead, the 
care providers associated the dizziness of rising from a bed 
or chair or table to low blood pressure or other disorders 
related to the Veteran's advancing age.  

During his 2007 Videoconference hearing before the Board, the 
appellant stated that he was experiencing vertigo on a daily 
basis and that he had to propel himself around in a 
wheelchair because he was afraid of falling.  The appellant 
also testified that he had been employed by the government 
until he had retired, and since then, he had done odd jobs 
includes working on his former home.  He further testified 
that he had applied to be a greeter at a store but was not 
hired because of his disabilities.  It is noted that the 
Board specifically remanded this claim to the RO/AMC in April 
2008 so that another examination of the appellant could be 
accomplished.  The Board also asked that additional treatment 
records of the appellant be obtained.  

Of particular interest is a November 2007 treatment report.  
The appellant had complained of dizziness and vertigo.  It 
was reported that testing had occurred and even though the 
appellant had not been cooperative during the testing phase, 
the results were within normal limits.  The physician who 
examined and treated the appellant concluded that the 
dizziness and vertigo were not caused by labyrinthitis or 
Meniere's disease but instead were probably caused by 
vestibular ocular reflex.  

VA outpatient treatment records dated in 2008 reflect that 
the Veteran developed dysphagia.  In August 2008, 
cardiopulmonary resuscitation was administered to the Veteran 
when he choked while in the VA Medical Center cafeteria.  The 
Veteran reported to the providers that he had dizziness after 
his episodes of choking.

These records also reflect that the Veteran reported that he 
sometimes had to crawl to the bathroom because of dizziness 
when he stood up.  Orthostatic dizziness was evaluated.  The 
Veteran's providers continued to monitor him for positional 
vertigo.  Several providers noted that the positional vertigo 
was stable.  The VA outpatient clinical records do not reveal 
that the Veteran was observed using a wheelchair, although he 
was observed pushing a friend who was in a wheelchair.  

The appellant did undergo another VA examination in June 
2009.  The appellant's claims folder was reviewed prior to 
the examination.  Prior to the June 2009 VA examination, the 
Veteran unfortunately experienced a severe brain damage 
injury in March 2009.  At the VA examination, the person who 
accompanied the Veteran reported that it was her 
understanding that the injury occurred when the Veteran fell 
and hit his head.  The examiner spoke with the appellant's 
care givers and examined the appellant, who was unable to 
respond during the examination.  

Upon completion of the examination, the examiner concluded 
that the appellant was unable to care for himself as a result 
of the brain trauma.  He did not, however, attribute the 
brain trauma to any of the appellant's service-connected 
disabilities or disorders.  The examiner specifically opined 
that the brain trauma was not related to the appellant's 
service-connected labyrinthitis.  

No additional medical evidence has been received since that 
examination.  


In order for the appellant to receive a 60 percent disability 
rating under 38 C.F.R. Part 4, Diagnostic Code 6205 (2009) 
for his service-connected labyrinthitis, the evidence must 
show that he was experiencing hearing impairment with attacks 
of vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  Cerebellar gait is 
defined in pertinent part as a staggering gait, sometimes 
with a tendency to fall to one side.  Dorland's Illustrated 
Medical Dictionary 764 (31st ed. 2007).  Gait in general is 
defined as the manner or style of walking.  Id.  

The Board specifically notes that the criteria for 
evaluations at 60 and 100 percent for Diagnostic Code 6205 
require hearing impairment with attacks of vertigo and 
cerebellar gait in the conjunctive.  38 C.F.R. Part 4, 
Diagnostic Code 6205 (2009).  The evidence is completely 
unfavorable to evaluation under DC 6205, as the providers and 
examiners determined that the Veteran did not have a 
cerebellar gait.  

In this regard, the appellant's hearing loss has been rated 
separately and has been assigned a 40 percent disability 
rating.  Moreover, even if the hearing loss was not rated 
separately, the medical evidence has not shown that the 
appellant's dizziness or purported vertigo was due to his 
labyrinthitis or Meniere's disease.  Instead, said dizziness 
has been found to be a product of low blood pressure, old 
age, and vestibular ocular reflex.  A review of treatment 
records reveals repeated notations that the appellant 
ambulated without assistive devises, although his gait was 
antalgic.  The Veteran also ambulated while pushing a friend 
in a wheelchair.  

Until his severe brain injury, he was not noted to sway with 
tandem walking.  His accounts of vertigo and dizziness mainly 
involved complaints on waking or arising out of a 
sitting/laying position, and were not related to walking or 
driving.  In other words, while the appellant may have 
complained of experiencing near-daily occurrences of 
dizziness and hearing impairment, the evidence does not link 
these complaints with his service-connected labyrinthitis due 
to otitis media.  Hence, it is the conclusion of the Board 
that the evidence of record does not support an evaluation in 
excess of 30 percent pursuant to the rating criteria found at 
38 C.F.R. Part 4, Diagnostic Code 6205 (2009).  

A note at the end of Diagnostic Code 6205 instructs the 
rating authority to separately evaluate the individual 
symptoms of tinnitus, hearing impairment, and vertigo (as a 
peripheral vestibular disorder) if that method would result 
in a higher overall evaluation than rating under the criteria 
for Diagnostic Code 6205.  38 C.F.R. Part 4 (2009).  As the 
Board determines above that a higher evaluation is not 
warranted based upon the rating criteria for 38 C.F.R. Part 
4, Diagnostic Code 6205 (2009), the Board will now consider 
whether a higher overall evaluation may be achieved by 
evaluating the appellant's symptoms separately.  To be clear, 
bilateral hearing loss and vertigo/labyrinthitis are already 
service-connected and the question is whether rating them 
separately, as they currently are, would produce a greater 
benefit to the appellant.  

It is important to note, however, that the pertinent 
regulation expressly precludes combining an evaluation for 
hearing impairment, tinnitus, or vertigo with an evaluation 
for Meniere's.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(2009).  To do so would overcompensate the appellant for his 
loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Therefore, the question is not whether any symptom 
could be separately rated, in addition to a rating for 
Meniere's.  Rather the question is whether the appellant 
would be afforded a higher rating by evaluating the symptoms 
of bilateral hearing loss and vertigo on an individual basis 
instead of evaluating the syndrome as a whole under 38 C.F.R. 
Part 4, Diagnostic Code 6205 (2009).  

This finding of occasional (less than once a month) 
staggering does support assignment of a 30 percent evaluation 
under Diagnostic Code 6204, for a peripheral vestibular 
disorder.  38 C.F.R. Part 4.  However, this is the maximum 
schedular amount that may be assigned under this rating 
criteria.  As the appellant has been assigned the maximum 
amount, no further discussion on this matter is needed.  It 
is further noted that a separate 10 percent evaluation is not 
warranted for tinnitus in that during the course of this 
appeal the appellant never complained of suffering from 
tinnitus or ringing in the ears.  

Nevertheless, the Board must consider whether a higher rating 
may be awarded for the appellant's bilateral hearing loss.  
On the authorized audiological evaluation in December 2006 
(the most recent audiological examination of record), pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
80
85
LEFT
95
95
90
90
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 0 percent in the left ear.  The 
average puretone results of the right ear was 73 and the 
average puretone results of the left ear was 95.  

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100; 
Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2009).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the appellant's hearing loss results in designation 
of Level III hearing, right ear, and Level XI hearing, left 
ear.  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the results produce a rating of 20 percent.  38 
C.F.R. § 4.85, Table VII (2009).  This would result in 
reduction of the Veteran's disability rating, but the Board 
will not disturb the higher evaluation currently assigned.   

The regulations also provide for evaluating service members 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 (2009) 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these service 
members experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The provision applicable to this case, 38 C.F.R. § 4.86(a), 
indicates that if pure tone thresholds in any four of the 
five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This 
provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Id.  In applying the 
most recent test results and using Table VIa, the appellant's 
hearing loss results in designation of Level VI hearing, 
right ear, and Level XI hearing, left ear.  When the formula 
in Table VII for determining the disability evaluation is 
applied to these numeric designations, the results produce a 
rating of 40 percent (but no higher).  38 C.F.R. § 4.85, 
Table VII (2009).  The record reflects that the appellant was 
assigned a 40 percent rating effective June 13, 2005.  

As noted, the symptoms also do not support an evaluation in 
excess of 40 percent for service-connected bilateral hearing 
loss and a separate 30 percent rating for vertigo, and do not 
support a 60 percent evaluation for labyrinthitis under the 
Diagnostic Code for evaluating Meniere's disease.  As noted, 
even if the Board awarded a 60 percent evaluation under DC 
6205 as if the Veteran's service-connected disability were 
Meniere's disease, that would result in a decrease in the 
Veteran's combined disability rating, because a separate 
evaluation cannot be assigned for hearing loss when a rating 
is assigned for Meniere's disease, and application of the 
criteria for Meniere's disease would result in the loss of 
the separate 40 percent evaluation the Veteran has currently 
been awarded for hearing loss.  Thus, application of DC 6205 
to allow an evaluation in excess of 30 percent for 
labyrinthitis instead of the current evaluation of 30 percent 
under DC 6204 and the 40 percent schedular evaluation for 
hearing loss would not result in a more favorable 
compensation level for the Veteran. 


In addition to the medical evidence, the Board has considered 
the appellant's lay statements in support of his claim.  The 
Veteran is competent to describe his own symptoms, as he 
experiences those symptoms.  However, the Veteran is not 
competent to determine the cause of his symptoms, 
particularly where, as here, the Veteran has multiple medical 
disorders.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
the Veteran's lay statements that his service-connected 
labyrinthitis has increased in severity because he has 
dizziness cannot serve as competent medical evidence to 
support a higher evaluation, where the medical evidence and 
opinion provides specific findings that the Veteran has 
dizziness which is attributable to disorders other than the 
service-connected disability.

In addition, the Board notes that the objective findings by 
the clinical providers disclosed a contrast between 
symptomatology reported by the Veteran and the objective 
clinical findings during clinical examinations.  The Board 
finds that the objective evidence is more probative than the 
Veteran's descriptions of the severity of his symptoms.  The 
clinicians noted the contrast between the severity of 
symptoms as alleged, including insofar as their frequency and 
duration, and as present on examination.  The medical 
evidence establishes that the Veteran symptoms did not meet 
the criteria for an increased evaluation in excess of the 
schedular evaluations currently assigned, under any 
applicable Diagnostic Code or combination of Diagnostic 
Codes.  

In view of the above, the Board concludes that the overall 
disability does not warrant elevation to the next higher 
level under any of the above diagnostic codes.  And since, 
for these reasons and bases discussed, the preponderance of 
the evidence is against his claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the appellant's 
labyrinthitis with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the appellant's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
dizziness or vertigo.  Indeed, it does not appear from the 
record that he has been hospitalized at all for these 
symptoms and manifestations.  Additionally, there is not 
shown to be evidence of marked interference with employment 
solely due to the disability.  There is nothing in the record 
which suggests that the disability itself markedly impacted 
his ability to perform a job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.

II.  Total Disability Evaluation Based on Individual 
Unemployability

The appellant and his accredited representative contend that 
as a result of his three service-connected disabilities, he 
was not able to work.  A TDIU may be assigned where the 
schedular rating for service-connected disabilities is less 
than 100 percent when it is found that the appellant's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2009).  Unemployability associated 
with advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2009).  Factors to be considered 
are the appellant's employment history and his educational 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2009), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2009), provide for a TDIU when, 
due to service-connected disability, a appellant is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In 
exceptional circumstances, where the appellant does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  A TDIU 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating an appellant's employability, the Board cannot 
overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2009).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2009), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a) (2009), such 
case shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2009).  In the present 
case, the appellant does not meet the threshold for schedular 
consideration since the appellant's combined rating is not 70 
percent or greater.  

The record reflects that the appellant has completed four 
years of high school.  After the appellant was discharged 
from service, he was employed with the federal government for 
approximately forty years until he retired in 1985.  After 
his retirement, he relocated from California to Arkansas 
where he was an occasional laborer.  There is no indication 
from the appellant's claims folder that he has ever received 
vocational rehabilitation training or any other specialized 
training. 

Prior to his severe brain trauma (as noted above) in March of 
2009, the appellant asserted that he was unable to obtain or 
maintaining gainful employment.  He stated, in his testimony 
before the Board, that he had not been hired as a greeter at 
a store because of his service-connected disabilities.  The 
appellant did not provide documentation confirming his 
assertions.  Moreover, in the hearing, the appellant admitted 
that he did occasional laborer type work around his former 
home but that he had not been employed as a subcontractor for 
jobs away from the home.  

A review of the appellant's medical treatment records from 
2000 to the present does not show that the appellant was 
advised not to seek employment because of his service-
connected disabilities.  These same records do not contain an 
opinion by any medical care provider suggesting that the 
appellant was unable to work because of his service-connected 
disabilities.  Moreover, the records do not contain 
complaints to medical care providers about the appellant's 
inability to obtain or maintain gainful employment.  The 
Board would add that when the appellant was examined in June 
2009 in regards to whether an increased evaluation should be 
assigned for his service-connected labyrinthitis, a VA doctor 
specifically noted that the appellant was totally disabled 
but that his service-connected disabilities did not produce 
the total disablement.  

The statements provided by the appellant concerning his 
ability to obtain and maintain gainful employment are the 
only evidence in the claims folder that would suggest that 
the appellant was unemployable prior to his traumatic brain 
injury.  In fact, the record establishes that the Veteran 
assisted others to perform activities of daily living during 
the pendency of this appeal until a brief time before he 
sustained the serious injury that left him unable to respond 
to verbal communication.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for an appellant to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2009).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the appellant 
was capable of performing the physical and mental acts 
required by employment, not whether he could find employment.  
Moreover, there is no statute or regulation that requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable because of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2009).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the appellant's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2009).

In determining whether a TDIU is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case a TDIU must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The medical evidence does 
not support the appellant's assertions that he was unable to 
obtain and maintain gainful employment.  In fact, the 
appellant retired after many years from a full-paying job and 
that continued to perform work-like jobs around his former 
home.  There is no objective documentation that the Veteran 
actually applied for or was turned down from either part-time 
or full-time employment during the period in question.  

While the medical records are not without some ambiguity, the 
VA medical records contain medical statements, diagnoses, and 
recessitation of symptoms from the appellant's various 
treating physicians that do not suggest or insinuate that the 
appellant was totally disabled as a result of his service-
connected disorders.  As the Veteran is now unable to respond 
to verbal communication or provide subjective complaints or 
identify relevant clinical evidence, and attempt to obtain 
more favorable evidence would be fruitless, and a 
determination on the evidence of record without further 
development does not prejudice the Veteran.  

The appeal has not been submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  In this case, the evidence does 
not require such submission, since a clear preponderance of 
the evidence is against a finding that the Veteran's service-
connected disabilities result in an unusual disability 
picture.  

A clear preponderance of the evidence establishes that the 
Veteran's service-connected disabilities were stable while 
the Veteran remained employed, and remained stable after his 
retirement.  As the evidence establishes that the Veteran's 
retirement was based on his length of service, and there is 
no evidence that his retirement was related to his service-
connected disabilities, the evidence is against a finding 
that the appellant was unable to follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  See 38 C.F.R. § 4.16(b) (2009).  

Because the evidence does not show that service-connected 
disabilities rendered him unemployable at any time during the 
pendency of this appeal, or in the year prior to the claim, 
there is no basis to support an extraschedular TDIU rating.  
The benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
for a TDIU.  








							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for labyrinthitis is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities is denied.  



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


